DETAILED ACTION
This office action is in response to amendment filed on 6/3/2022.
Claims 1 – 2 and 6 – 12 are amended.
Claims 3 – 5 and 13 – 15 are cancelled.
Claims 16 – 20 are added.
Claims 1 – 2, 6 – 12 and 16 – 20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2, 6 – 12 and 16 – 20 is/are rejected under 35 U.S.C. 103 as being anticipated by Freedman et al (US 20110252423, prior art part of IDS dated 11/20/2020, hereinafter Freedman), in view of Murphy (US 20150317161).

As per claim 1, Freedman discloses: A non-transitory computer-readable storage medium having stored therein instructions, 
wherein the instructions, when executed by at least one processor of a computer comprising an operating system which provides, for at least one application program, an active state for operating in a foreground, a suspended state for operating in a background without executing a command, and a background state for operating in the background and executing a command (Freedman [0005]: “a foreground user application is transitioned to a non-executing state as it is moved out of the foreground state. In another service, a background process is given a maximum amount of time to complete a task before it is transitioned to a non-executing state), cause the computer to: 
identify, for an application program configured to execute at least one task on the computer, information about the at least one task stored in a memory of the computer; (Freedman [0043]: “begins when a foreground user application executing an audio operation (e.g., music playback or voice recording operations)… At some point in the future, the user may issue a "pause" command to their background audio application (block 320). In response, the user's background audio application is moved from the background state to the suspended state (block 325)”.)
identify that an state of the application program is changed from the active state to the suspended state; (Freedman [0039]: “If the currently foreground user application (FIRST APP) has not designated itself as an application capable of executing in background (the "NO" prong of block 210), FIRST APP is placed into a non-executing state (block 215) and SECOND APP is brought to the foreground (block 220). By way of example, FIRST APP may be suspended (i.e., placed into the suspended state).”)
receive a push message from an external electronic device in the suspended state; (Freedman [0045]: “the Notification service permits a process, in whatever state (foreground, background, suspended or hibernated), to receive and respond to messages. These messages may originate from an external source (a "push" notification) or the receiving process/application itself ("local" notification)”.)
change the state of the application program from the suspended state to the background state upon reception of the push message; (Freedman [0043]: “The audio application is kept in the suspended state until the user issues a "resume" command (the "YES" prong of block 330), after which the audio application is moved back into the background state where it may continue to execute it's audio operation (block 335)”; figure 4 and [0049]: “the network daemon receives a message (block 415). The target application is then identified (block 420), reanimated into the background state (block 425) and passed the message (block 430). The background VoIP application may then respond to the message (e.g., an incoming VoIP call or a "heartbeat needed" message) (block 435)”.)
control the application program to execute the at least one task based on the information about the at least one task during a first time from a time when the push message is received in the background state; (Freedman [0039]: “FIRST APP is placed into the background state and given a specified amount of time to complete its current operation (block 225)”.)
identify whether it is possible to terminate the execution of the at least one task based on an expiration of the first time; and change the state of the application program from the background state to the suspended state; (Freedman [0039]: “FIRST APP is permitted to execute in background until a specified event occurs (the "NO" prong of block 240) and it has not completed its task (the "NO" prong of block 245). Once either of the event occurs or the process completes its task (the "YES" prongs of blocks 240 and 245), FIRST APP may be placed into a non-executing state; for example, the suspended or terminated state”.)
receive a retransmitted push message from the external electronic device in the suspended state; (Freedman [0045]: “the Notification service permits a process, in whatever state (foreground, background, suspended or hibernated), to receive and respond to messages. These messages may originate from an external source (a "push" notification) or the receiving process/application itself ("local" notification)”.)
change the state of the application program from the suspended state to the background state based on the reception of the retransmitted push message: (Freedman [0043]: “The audio application is kept in the suspended state until the user issues a "resume" command (the "YES" prong of block 330), after which the audio application is moved back into the background state where it may continue to execute it's audio operation (block 335)”; figure 4 and [0049]: “the network daemon receives a message (block 415). The target application is then identified (block 420), reanimated into the background state (block 425) and passed the message (block 430). The background VoIP application may then respond to the message (e.g., an incoming VoIP call or a "heartbeat needed" message) (block 435)”.)
control the application program to execute the at least one task based on the information about the at least one task during a second time from a time when the retransmitted push message is received in the background state; (Freedman [0039]: “FIRST APP is placed into the background state and given a specified amount of time to complete its current operation (block 225)”.)
identify whether it is possible to terminate the execution of the at least one task based on an expiration of the second time; and in response to an identification that it is possible to terminate the execution of the at least one task, terminate the execution of the at least one task and change the state of the application program from the background state to the suspended state. (Freedman [0039]: “FIRST APP is permitted to execute in background until a specified event occurs (the "NO" prong of block 240) and it has not completed its task (the "NO" prong of block 245). Once either of the event occurs or the process completes its task (the "YES" prongs of blocks 240 and 245), FIRST APP may be placed into a non-executing state; for example, the suspended or terminated state”.)

Freedman did not explicitly disclose:
in response to an identification that it is impossible to terminate the execution of the at least one task, request the external electronic device to retransmit the push message, 

However, Murphy teaches:
in response to an identification that it is impossible to terminate the execution of the at least one task, request the external electronic device to retransmit the push message, (Murphy figure 6 and [0041]: “process 600 may include “determine whether transition context switch will occur in time” 614. This may include determining whether the current running program or kernel is yielding on time to perform the context switch so that the QOSs are met…  If the transition context switch is not going to occur in time to preserve the QOS target rates for example, then process 600 may include “transmit exception command for forced context switch 616”. Process 600 then may include “determine pre-emptive state” 618, before transmitting which data to include in the state 610 as before, and performing the context switch 612”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Murphy into that of Freedman in order to request the external electronic device to retransmit the push message in response to an identification that it is impossible to terminate the execution of the at least one task. Freedman teaches an external source may transmit a push request to initiate context switching of the applications. Murphy has teaches that it is commonly known that the preemption request for context switch can be send again when the active process has not finished processing and yield to another, thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, the combination of Freedman and Murphy further teach:
The non-transitory computer-readable storage medium of claim 1, wherein the information about the task comprises at least one of a period of execution of the at least one task, a condition for execution of the at least one task, a priority of execution of the at least one task, or a dependency of the at least one task on execution. (Freedman [0022]: “background threads may be assigned a priority from a band of priorities that overlaps in part with those priority levels assigned to foreground threads”.)

As per claim 6, the combination of Freedman and Murphy further teach:
The non-transitory computer-readable storage medium of claim 1, wherein information about a plurality of tasks is stored for a plurality of application programs, and wherein the plurality of tasks are executed based on the information about the plurality of tasks in a unit of a task, upon reception of the push message. (Freedman [0043])

As per claim 7, the combination of Freedman and Murphy further teach:
The non-transitory computer-readable storage medium of claim 1, wherein the first time and the second time are designated by the operating system. (Freedman [0035])

As per claim 8, the combination of Freedman and Murphy further teach:
The non-transitory computer-readable storage medium of claim 6, wherein a task execution order of each of the plurality of tasks is determined based on the information about the plurality of tasks, and wherein the plurality of tasks are executed based on the task execution order for each of the plurality of tasks. (Freedman [0022] and [0025]: scheduling processes based on their priority and their execution status.)

As per claim 9, the combination of Freedman and Murphy further teach:
The non-transitory computer-readable storage medium of claim 2, wherein the information about the at least one task further comprises personalized information of a user. (Freedman [0039]: user application and a user VoIP application.)

As per claim 10, the combination of Freedman and Murphy further teach:
The non-transitory computer-readable storage medium of claim 1, wherein the information about the at least one task is stored in response to the application program is being initialized or in response to the application program enters the background state. (Freedman [0043])
As per claim 11, it is the device variant of claim 1 and is therefore rejected under the same rationale.
As per claim 12, it is the device variant of claim 2 and is therefore rejected under the same rationale.
As per claim 16, it is the device variant of claim 6 and is therefore rejected under the same rationale.
As per claim 17, it is the device variant of claim 7 and is therefore rejected under the same rationale.
As per claim 18, it is the device variant of claim 8 and is therefore rejected under the same rationale.
As per claim 19, it is the device variant of claim 9 and is therefore rejected under the same rationale.
As per claim 20, it is the device variant of claim 10 and is therefore rejected under the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6 – 12 and 16 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196